—Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered May 16, 1997, convicting defendant upon his plea of guilty of the crime of criminal possession of stolen property in the fourth degree.
Defendant was convicted upon his plea of guilty of the crime of criminal possession of stolen property in the fourth degree and was sentenced as a second felony offender to a prison term of IV2 to 3 years. On appeal, he contends that any jail time is harsh and excessive and requests that his sentence be modified to only require that he complete a specific mental illness and *598substance abuse treatment program. In light of defendant’s extensive criminal record, including three prior felony convictions, and his failure to take full advantage of other treatment programs previously made available to him, we find no reason to disturb the sentence imposed (see, People v Hollenback, 234 AD2d 824, lv denied 89 NY2d 986; People v Stalter, 212 AD2d 936). Contrary to defendant’s contention, neither his substance abuse nor his psychiatric problems constitute extraordinary circumstances warranting our intervention (see, People v Soares, 224 AD2d 830; People v Weill, 170 AD2d 890). We have reviewed defendant’s remaining contentions and find them to be without merit.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.